UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-K [X]Annual Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended August 31, 2010 []Transition Report pursuant to 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number000-52322 Gulf United Energy, Inc. (Exact name of small Business Issuer as specified in its charter) Nevada 20-5893642 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) P.O Box 22165;Houston, Texas77227-2165 (Address of principal executive offices)(Postal or Zip Code) Registrant's telephone number, including area code:713-942-6575 Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to section 12(g) of the Act: None Indicate by check mark whether the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act [] Yes [X ] No Indicate by check mark whether the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act [] Yes [X] No Note – Checking the box above will not relieve any registered required to file reports pursuant to Section 13 of 15(d) of the Exchange Act from their obligations under those Sections. Persons who respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB control number. Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past90 days [X ] Yes [ ] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [] Yes [X] No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (Section 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer[ ] Accelerated filer[ ] Non-accelerated filer[ ] Smaller reporting company [X] Gulf United Energy, Inc’s revenue for its most recent fiscal year was $0. Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act)[]Yes [ X ] No The aggregate market value of the voting and non-voting common equity held by non-affiliates of the registrant computed by reference to the price at which the registrant’s common equity was last sold, asof February 28, 2010 (the last day of the registrant’s most recently completed second fiscal quarter) was approximately $12,747,760.Shares of common stock held by each current executive officer and director and by each person known by the registrant to own 5% or more of the outstanding common stock have been excluded from this computation in that such persons may be deemed to be affiliates.. APPLICABLE ONLY TO REGISTRANTS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: N/A (APPLICABLE ONLY TO CORPORATE ISSUERS) Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date. As of November 29, 2010, there were 308,900,000 shares of $0.001 par value common stock issued and outstanding. DOCUMENTS INCORPORATED BY REFERENCE (None) TABLE OF CONTENTS Part I Item 1 Business 5 Item 1A Risk Factors 12 Item 1B Unresolved Staff Comments 24 Item 2 Properties 24 Item 3 Legal Proceedings 24 Item 4 Removed and Reserved 24 Part II Item 5 Market for Registrant's Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 25 Item 6 Selected Financial Data 26 Item 7 Management's Discussion and Analysis of Financial Condition and Plan of Operations 26 Item 8 Financial Statements 34 Item 9 Changes in and Disagreements With Accountants on Accounting and Financial Disclosure 54 Item 9A Controls and Procedures 54 Item 9B Other Information 55 Part III Item 10 Directors, Executive Officers and Corporate Governance 55 Item 11 Executive Compensation 57 Item 12 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 58 Item 13 Certain relationships and Related Transactions and Director Independence 59 Item 14 Principal Accounting Fees and Services 60 Part IV Item 15 Exhibits, Financial Statement Schedules 61 Signatures 63 Glossary of Oil and Gas Terms G-1 GULF UNITED ENERGY, INC. AND SUBSIDIARIES (A Development Stage Company) PART I FORWARD LOOKING STATEMENTS Some of the statements contained in this Annual Report on Form 10-K that are not historical facts are “forward-looking statements” which can be identified by the use of terminology such as “estimates,” “projects,” “plans,” “believes,” “expects,” “anticipates,” “intends,” or the negative or other variations, or by discussions of strategy that involve risks and uncertainties. We urge you to be cautious of the forward-looking statements, that such statements, which are contained in this Annual Report, reflect our current beliefs with respect to future events and involve known and unknown risks, uncertainties and other factors affecting operations, market growth, services, products and licenses. No assurances can be given regarding the achievement of future results, and although we believe that the expectations reflected in these forward-looking statements are based on reasonable assumptions, actual results may differ materially as a result of the risks we face, and actual events may differ from the assumptions underlying the statements that have been made regarding anticipated events. Factors that may cause actual results, performance or achievements, or industry results, to differ materially from those contemplated by such forward-looking statements include without limitation those discussed in the sections of this Annual Report titled “Business” and “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and those set forth below: ● Changes in the political and regulatory environment and in business and fiscal conditions in South America, and in Colombia and Peru in particular; ● Our ability to attract and retain management and personnel with experience in oil and gas exploration and production; ● Our ability to identify viable farm-in, participation and/or joint venture opportunities in the energy sector in Colombia and Peru; ● Our ability to successfully operate, or influence the operator of, exploration and production blocks where we have participation interests, in a cost effective manner; ● Our ability to raise capital when needed and on acceptable terms and conditions; ● The intensity of competition; ● Changes and volatility in oil and gas pricing; and ● General economic conditions. Investors should carefully review the risks described in this Annual Report and in other documents we file from time to time with the Securities and Exchange Commission (the “SEC”).You are cautioned not to place undue reliance on the forward-looking statements, which speak only as of the date of this Annual Report. All written and oral forward-looking statements made in connection with this Annual Report that are attributable to us or persons acting on our behalf are expressly qualified in their entirety by these cautionary statements. Given the uncertainties that surround such statements, you are cautioned not to place undue reliance on such forward-looking statements.All references in this Form 10-K to “Gulf United Energy, Inc.,” the “Company,” “we,” “us” or “our” or similar terms are to Gulf United Energy, Inc., and its wholly owned subsidiaries. GULF UNITED ENERGY, INC. AND SUBSIDIARIES (A Development Stage Company) ITEM 1. BUSINESS For definitions of certain oil and gas industry terms used in this annual report on Form 10-K, please see the Glossary appearing on page G-1. The Company We are an international, early-stage oil and gas exploration and production company.We have acquired a working interest in an oil and gas property in Colombia and have entered into agreements to acquire additional working interests in properties located in Peru.We expect to engage in investment opportunities in oil and gas exploration and development. The scope of our activities in this regard may include, but may not be limited to, the acquisition of or assignment of rights to develop exploratory acreage under concessions with government authorities and other private or public exploration and production (“E&P”) companies, the purchase of oil and gas producing properties, farm-in and farmout opportunities (i.e., the assumption of or assignment of obligations to fund the cost of drilling and development). We are currently evaluating ways to optimize our business structure as to the manner in which we conduct business and where we intend to develop our business, in order to comply with local regulations while optimizing our tax, legal and operational flexibility. Oil and Gas Industry The oil and gas industry is a complex, multi-disciplinary sector that varies greatly across geographies. As a heavily regulated industry, operating conditions are subject to political regimes and changing legislation. Governments can either induce or deter investment in exploration and production, depending on legal requirements, fiscal and royalty structures and regulation. Beyond political considerations, exploration and production for hydrocarbons is an extremely risky business with multiple failure modes. Exploration and production wells require substantial investment and are long-term projects: sometimes exceeding twenty to thirty years. Regardless of the effort spent on an exploration or production prospect, success is difficult to attain. Even though modern equipment, including seismic equipment and advanced software, has helped geologists find producing structures and map reservoirs, they do not guarantee any outcome. Drilling is the only method to determine whether a prospect will be productive, and even then, many complications can arise during drilling (e.g., those relating to drilling depths, pressure, porosity, weather conditions, permeability of the formation and rock hardness). Typically, there is a significant chance that exploratory wells will result in non-producing holes, leaving investors with the cost of seismic and a dry well which can total in the millions of dollars. Even if oil is produced from a particular well, there is always the possibility that treatment, at additional cost, may be required to make production commercially viable. Further, production profiles decline over time. In summary, oil and gas exploration and production is an industry with high risks and high entry barriers, but it is also potentially lucrative. Oil and gas prices determine the commercial feasibility of a project.Certain projects may become feasible with higher prices or, conversely, may falter with lower prices. Volatility in the price of oil, gas and other commodities has increased during the last few years, complicating the assessment of revenue projections.Most governments have enforced strict regulations to uphold high standards of environmental awareness; thus, holding companies to a high degree of responsibility vis à vis protecting the environment. Aside from such environmental factors, oil and gas drilling is often conducted near populated areas.For a company to be successful in its drilling endeavors, working relationships with local communities are crucial to promote business strategies and to avoid the repercussions of disputes that might arise over local business operations. Global Recession, Volatility and Crude Oil and Natural Gas Prices Aside from operational and regulatory issues that affect E&P companies, every major market has been affected by the global recession during the past several fiscal quarters. The energy sector is no exception. West Texas Intermediate (“WTI”) crude prices, the standard oil benchmark for the western hemisphere, tumbled from over $140 per barrel in mid 2008 to less than $40 per barrel in early 2009, before rebounding somewhat recently. Natural gas prices have been similarly volatile. Furthermore, the volatility in crude oil and natural gas prices increases the risk involved. We cannot be sure that the projections we use in evaluating investment opportunities will be valid as conditions in the oil and gas markets change rapidly. We compensate for this uncertainty by increasing the range of values for our analysis of future prospective projects. -5- GULF UNITED ENERGY, INC. AND SUBSIDIARIES (A Development Stage Company) Financing activity in both the equity and debt capital markets improved from late 2009 but is still difficult. Companies that are able to secure financing from existing and financially sound investor bases are in a position to take advantage of current business opportunities. Opportunities for Smaller Companies In today’s energy market, we believe there are opportunities for smaller E&P companies.We believe that the greatest opportunities exist in countries where small scale opportunities have been overlooked or have been considered immaterial or uneconomic by medium to larger companies, and/or where many local governments are promoting the development of reservoirs to increase production to satisfy internal or export demand.To achieve this governmental purpose, certain regional governing bodies have modified their oil and gas E&P contracting terms and conditions making them more attractive for the oil industry in general, and in some cases, for smaller companies in particular. Business Plan and Strategic Outlook We plan to build a successful oil and gas exploration and production company focused on acquiring working interests, royalty interests, partnership or limited liability company interests, lease options, leasehold positions, or other mineral rights in select countries in South America.We have initially concentrated our efforts in Colombia and Peru, where we believe we have found good E&P opportunities with straight-forward oil and gas contracting terms and conditions.We may turn to opportunities in other countries if we deem the relevant considerations merit our investment. We plan to focus on early-stage exploration of hydrocarbons through a variety of transactions aimed at building a resources base.An integral part of our strategy is to build a competent and professional management and operations team to enable us to successfully carry out our business plan. We have engaged experienced personnel including technical specialists (e.g., geologists/geophysicists and others, as required by the scope of our operations).We have established what we believe to be a reasonable time-line for expansion to avoid overextending and to focus on immediate opportunities. Corporate History The Company was incorporated in the State of Nevada on September 19, 2003. The Company is a development stage company as defined by Statement of Financial Accounting Standard Codification Section 915-10-20. On March 2, 2006, we amended our articles of incorporation to reflect a name change from Stonechurch, Inc. to Gulf United Energy, Inc. Initially, we were engaged in the acquisition and exploration of mining properties. However, with the acquisition of certain joint ventures in 2006, we changed our focus to become an investor in pipeline and LNG regasification projects.Since about February 2010, the company has pursued investments in oil and gas properties.We own 100% of the outstanding interests of Gulf United Energy del Peru, Gulf United Energy Cuenca Trujillo Ltd., and Gulf United Energy del Colombia, entities in which we conduct our activities in South America. In November 2010, the Company sold all of its shares in Fermaca LNG de Cancun, S.A. de C.V. and Fermaca Gas de Cancun, S.A. de C.V. to its former joint venture partner, Cia. Mexicana de Gas Natural, S.A. de C.V., for $1,000,000 of which $200,000 has been paid to date.The next four installments of $150,000 are payable three, six, nine and twelve months after the close with a final payment of $200,000 payable at fifteen months after the close of the purchase transaction.No interest accrues on the installments.Management anticipates that all installments will be paid, but there is no certainty that they will be paid.The proceeds from the sale will be used to reduce the Company’s outstanding debt to a shareholder of the Company. In March 2010, the Company, through its subsidiary, Gulf United Energy del Peru Ltd., entered into a participation agreement with Upland Oil and Gas, LLC (“Upland”), pursuant to which it would have the right to acquire a working interest in Block XXIV Peru, an approximately 276,000 acre onshore and offshore property, and the Peru TEA, which consists of four contiguous blocks totaling approximately 40,000,000 acres.In July 2010, the Company and Upland agreed to amend the terms of the original participation agreement.In connection with the amendment, the Company acquired a 5% participating interest in Block XXIV and 2% participating interest in the Peru TEA in consideration for a one time payment of $500,000 and the issuance of 1,000,000 of the Company’s unregistered, restricted common shares. In July 2010, the Company entered into a farmout agreement with SK Energy Co. Ltd. (“SK Energy”) pursuant to which the Company, through its wholly owned subsidiary Gulf United Energy Cuenca Trujillo Ltd., acquired the right to earn an undivided forty percent (40%) participating interest in Block Z-46, an approximately 2.8 million acre offshore block in Peru. -6- GULF UNITED ENERGY, INC. AND SUBSIDIARIES (A Development Stage Company) In July 2010, the Company entered into a farmout agreement with SK Energy pursuant to which the Company, through its wholly owned subsidiary Gulf United Energy del Colombia Ltd., acquired the right to earn an undivided twelve and one-half percent (12.5%) working interest in the CPO-4 block located in the Llanos Basin of Colombia. Exploration Projects Peru Block XXIV Block XXIV Peru consists of 276,137 gross acres of which approximately 80,000 are offshore and 196,000 are onshore.We currently hold a 5% participating interest in Block XXIV.As of the date of this Report, two exploratory wells have been drilled on Block XXIV.Both wells are considered dry holes.There are no current plans to drill additional wells or to rework existing wells in the short-term, but drilling is planned in the future on this property. Peru Block XXIV.Source:Gulf United Energy, Inc. -7- GULF UNITED ENERGY, INC. AND SUBSIDIARIES (A Development Stage Company) Peru Technical Evaluation Area (“TEA”) The Peru TEA consists of four contiguous blocks totaling approximately 40,000,000 gross acres onshore on the western flank of the Andes mountains.As is typical of Technical Evaluation Areas, this project represents a greenfield opportunity to identify prospects from an area that has had virtually no geological study (aeromagnetic, seismic, or otherwise) beyond field notes and descriptions.We currently hold a 2% participating interest in the Peru TEA. Peru TEA Areas I, II, III, and IV.Source: Peru petro -8- GULF UNITED ENERGY, INC. AND SUBSIDIARIES (A Development Stage Company) Peru Z-46 In July 2010, the Company acquired from SK Energy Co. Ltd. (“SK”) an undivided forty percent (40%) participating interest in Block Z-46, an approximately 2.8 million acre offshore block in Peru.Block Z-46 has over 5,600 km of reprocessed 2D seismic data and two wells drilled by Repsol in the 1990’s that established the presence of hydrocarbons.During the next fiscal year, we intend to acquire an additional approximately 2,900 km of 2D seismic data to further delineate prospects in anticipation of a focused 3D acquisition in the future.The assignment of the participation interest in Block Z-46 is conditioned upon the approval of the assignment by Perupetro S.A.In the event that the Perupetro consent is delayed or denied, resulting in the Company being denied an economic benefit either party would have realized under the governing farmout agreement, the parties have agreed to amend the agreement or take other reasonable steps to assure that an equitable result is achieved consistent with the parties’ intentions contained in the farmout. Peru Block Z-46.Source: Gulf United Energy, Inc. -9- GULF UNITED ENERGY, INC. AND SUBSIDIARIES (A Development Stage Company) Colombia CPO-4 In July 2010, the Company acquired from SK an undivided twelve and one-half percent (12.5%) participating interest in the CPO-4 block located in the Llanos Basin of Colombia (“CPO-4”).530 sq. km of 3D data was acquired in the Corcel Trend of Block CPO-4 during 2010.The data are being analyzed and mapped.During 2011, the Company plans to drill at least two wells on the block.The assignment of the interest in CPO-4 is conditioned upon the approval by the National Hydrocarbon Agency of Colombia (“ANH”) and the Republic of Korea by July 31, 2011.In the event that the ANH or Republic of Korea consents are delayed or denied, resulting in the Company being denied an economic benefit either party would have realized under the governing farmout agreement, the parties have agreed to amend the agreement or take other reasonable steps to assure that an equitable result is achieved consistent with the parties’ intentions contained in the farmout. Block CPO-4.Source: Gulf United Energy, Inc. -10- GULF UNITED ENERGY, INC. AND SUBSIDIARIES (A Development Stage Company) Acreage The following table sets forth information relating to our interests in prospects in Peru and Colombia as of the date of this Report: Property Operator Ownership Interest Total Gross Acres(1) Total Gross Developed Acres Total Gross Undeveloped Acres Gross Productive Wells Block XXIV Upland Oil & Gas, LLC 5.0% 0 0 Peru TEA Upland Oil & Gas, LLC 2.0% 0 0 Z-46 SK Energy 40.0% 0 0 CPO-4 SK Energy 12.5% 0 0 The gross acreage cited includes acreage to be earned under existing farm-out and participation agreements. A developed acre is an acre spaced or assignable to productive wells, a gross acre is an acre in which a working interest is owned, and a net acre is the result that is obtained when the sum of fractional ownership working interests in gross acres equals one.The number of net acres is the sum of the fractional working interests owned in gross acres expressed as whole numbers and fractions thereof. Undeveloped acreage is considered to be those lease acres on which wells have not been drilled or completed to a point that would permit the production of commercial quantities of oil or natural gas, regardless of whether or not such acreage contains proved reserves, but does not include undrilled acreage held by production under the terms of a lease. As is customary in the oil and gas industry, we can retain our interest in undeveloped acreage by drilling activity that establishes commercial production sufficient to maintain the lease or by payment of delay rentals during the remaining primary term of the lease. The oil and natural gas leases in which we have an interest are for varying primary terms.We currently do not have any proved reserves. Title to Properties Title to properties is subject to royalty, overriding royalty, carried working, net profits, working and other similar interests and contractual arrangements customary in the gas and oil industry, liens for current taxes not yet due and other encumbrances. As is customary in the industry in the case of undeveloped properties, little investigation of record title is made at the time of acquisition (other than preliminary review of local records).Investigation, including a title opinion of local counsel, generally is made before commencement of drilling operations. Governmental Regulation The oil and gas industry in Peru and Colombia are highly regulated. Rights and obligations with regard to exploration, development and production activities are explicit for each project; economics are governed by a royalty/tax regime. Various government approvals are required for acquisitions and transfers of exploration and exploitation rights, including meeting financial, operational, legal and technical qualification criteria.Oil and gas concessions are typically granted for fixed terms with opportunity for extension. Environmental Regulation – Community Relations Our activities will be subject to existing laws and regulations governing environmental quality and pollution control in the countries where we expect to maintain operations. Our activities with respect to exploration, drilling and production from wells will be subject to stringent environmental regulation by regional, provincial and federal authorities in Peru and Colombia. Such regulations relate to, for example, environmental impact studies, permissible levels of air and water emissions, control of hazardous wastes, construction of facilities, recycling requirements and reclamation standards.Risks are inherent in oil and gas exploration, development and production operations and we can give no assurance that significant costs and liabilities will not be incurred in connection with environmental compliance issues. There can be no assurance that all licenses and permits which may be required to carry out exploration and production activities will be obtainable on reasonable terms or on a timely basis, or that such laws and regulations would not have an adverse effect on any project that we may wish to undertake. -11- GULF UNITED ENERGY, INC. AND SUBSIDIARIES (A Development Stage Company) In some countries, it is usually required for oil and gas E&P companies to present their operational plans to local communities or indigenous populations living in the area of a proposed project before project activities can be initiated. Usually, E&P companies try to benefit the community in which they are operating by hiring local, unskilled labor or contracting locally for services such as workers’ transportation. For Gulf United Energy, Inc. and our operating partners, working with local communities can be an essential part of our program for development of our E&P projects. Competition The oil and gas industry is highly competitive. We face competition from both local and international companies in matters such as acquiring properties, contracting for drilling equipment and securing trained personnel. Many of these competitors have financial and technical resources that exceed ours and we believe that these companies may have a competitive advantage in these areas. Others are smaller and we believe our capabilities give us a competitive advantage over some of these companies. Research and Development We have not incurred any research or development expenditures since inception. Employees As of August 31, 2010, we have one full-time employee.We utilize consultants to perform day-to-day operational and administrative functions and as advisors. We intend to build an experienced management team of energy industry veterans with direct exploration and production experience in the region combined with an efficient managerial and administrative staff, to enable us to achieve our strategic and operational goals.In addition, we expect over time to develop a group of highly skilled, experienced and technically proficient employees. General Our address is P.O Box 22165; Houston, Texas 77227-2165 and our telephone number is 713-942-6575. We maintain a web site at www.gulfunitedenergy.com. You may access and read our SEC filings through the SEC's web site (http:www.sec.gov). This site contains reports, proxy and information statements and other information regarding registrants, including us, that file electronically with the SEC. ITEM 1A.RISK FACTORS THIS ANNUAL REPORT ON FORM 10-K CONTAINS CERTAIN STATEMENTS RELATING TO FUTURE EVENTS OR THE FUTURE FINANCIAL PERFORMANCE OF OUR COMPANY. YOU ARE CAUTIONED THAT SUCH STATEMENTS ARE ONLY PREDICTIONS AND INVOLVE RISKS AND UNCERTAINTIES, AND THAT ACTUAL EVENTS OR RESULTS MAY DIFFER MATERIALLY. IN EVALUATING SUCH STATEMENTS, YOU SHOULD SPECIFICALLY CONSIDER THE VARIOUS FACTORS IDENTIFIED IN THIS ANNUAL REPORT ON FORM 10-K, INCLUDING THE MATTERS SET FORTH BELOW, WHICH COULD CAUSE ACTUAL RESULTS TO DIFFER MATERIALLY FROM THOSE INDICATED BY SUCH FORWARD-LOOKING STATEMENTS. Risks Related to Our Business and Financial Condition We are an early-stage oil and gas exploration and production company with no operating history with which to evaluate our business.We may never attain profitability. We are an early stage oil and gas exploration and production investment company. We do not have a full management team in place.As an early stage company with limited operating history, it is difficult for potential investors to evaluate our business. Our proposed operations are therefore subject to all of the risks inherent in the expense, difficulty, complications and delays frequently -12- GULF UNITED ENERGY, INC. AND SUBSIDIARIES (A Development Stage Company) encountered in connection with the development of any new business, as well as those risks that are specific to the oil and gas industry and to that industry in South America, in particular. Investors should evaluate us in light of the delays, expenses, problems and uncertainties frequently encountered by companies developing markets for new products, services and technologies. We may never overcome these obstacles. We have a limited operating history with significant losses and expect losses to continue for the foreseeable future. We have incurred annual operating losses since our inception. As a result, at August 31, 2010, we had an accumulated deficit of $4,368,843. We have no revenue and do not anticipate receiving revenue in the near future because we have sold our joint venture interests in our pipeline and LNG joint ventures and have just begun to invest in oil and gas projects.We expect that our operating expenses will continue as we develop these projects.As a result of these continued expenses, we will need to generate revenues or will have to raise additional funds through increased debt or equity investors. We expect continued losses in fiscal 2011 and thereafter until these new projects generate cash flow. Our senior management team is relatively new to our company and may not be able to develop and execute a successful NEW business strategy. Although our Chief Executive Officer is experienced in the oil and gas industry, he is relatively new to the Company which itself is new to this business.Our Chief Executive Officer is in the process of developing and executing a business strategy for the Company.If our Chief Executive Officer is not able to develop a business strategy which we can execute in a successful manner, our business could fail and/or we could lose all of our current and future capital.Our business is speculative and dependent upon the implementation of our business plan and our ability to enter into agreements with third parties for the rights to exploit potential oil and gas reserves on terms that will be commercially viable for us. Our lack of diversification increases the risk of an investment in our common stock. Our business will focus on the oil and gas industry in a limited number of properties, initially in Peru and Colombia.Larger companies have the ability to manage their risk by diversification. However, we lack diversification, in terms of both the nature and geographic scope of our business. As a result, factors affecting our industry, or the regions in which we operate, will likely impact us more acutely than if our business was diversified. Strategic relationships upon which we rely are subject to change, which may diminish our ability to conduct our operations. Ourability to successfully bid on and acquire properties, to discover resources, to participate in drilling opportunities and to identify and enter into commercial arrangements with customers, depend on developing and maintaining close working relationships with industry participants and on our ability to select and evaluate suitable properties. Further, we must consummate transactions in a highly competitive environment. These realities are subject to change and may impair our ability to grow. To develop our business, we will endeavor to use the business relationships of our management and to enter into strategic relationships, which may take the form of joint ventures with other private parties or with local government bodies or contractual arrangements with other oil and gas companies, including those that supply equipment and other resources that we use in our business. We may not be able to establish these strategic relationships, or if established, we may not be able to maintain them. In addition, the dynamics of our relationships with strategic partners may require that we incur expenses or undertake activities we would not otherwise in order to fulfill our obligations to these partners or maintain our relationships. If our strategic relationships are not established or maintained, our business prospects may be limited, which could diminish our ability to conduct our operations. Our strategic partners may change ownership or senior management, and this may negatively affect our business relationships with these partners and our results of operations. Our strategic partners may change ownership or senior management and this may negatively affect our business relationships with these partners and our results of operations.It is possible that the change of ownership of any of our current or future strategic partners could -13- GULF UNITED ENERGY, INC. AND SUBSIDIARIES (A Development Stage Company) have a negative impact on our relationship with them and we could lose our investment and suffer considerable losses if any of them choose to discontinue the relationship or their involvement in a particular project or their operations in Peru or Colombia. Our strategic partners may not have the capital or may not be able to raise the capital necessary to conduct exploratory and production activities. Our strategic partners will require significant capital resources to pursue the current exploration and production plan.While we believe that they have either the necessary resources available and/or the financial strength to raise sufficient capital, we have no assurance that this is the case.Their ability to obtain necessary resources may be impaired by conditions in the capital markets. Competition in obtaining rights to explore and develop oil and gas reserves and to market our production may impair our business. The oil and gas industry is extremely competitive. Present levels of competition for oil and gas resources in South America, and particularly in Colombia, are high.Significant amounts of capital are being raised world-wide and directed towards the South American markets and more and more companies are pursuing the same opportunities.Other oil and gas companies with greater resources will compete with us by bidding for exploration and production licenses and other properties and services we will need to operate our business.Additionally, other companies may compete with us in obtaining capital from investors. Competitors include larger, foreign-owned companies, which may have access to greater financial resources than we, may be more successful in the recruitment and retention of qualified employees and may conduct their own refining and petroleum marketing operations, giving them a competitive advantage. In addition, actual or potential competitors may be strengthened through the acquisition of additional assets and interests.Because of some or all of these factors, we may not be able to compete. We may be unable to obtain additional capital that we will require to implement our business plan, which would restrict our ability to grow. Our current capital is not sufficient to enable us to execute our business plan.We may not have funds sufficient for initial investments we might want to undertake.We will require additional capital to continue to operate our business beyond the initial phase, and we will need additional capital to develop and expand. We may be unable to obtain the additional capital required. Furthermore, inability to obtain capital may damage our credibility with industry participants if we cannot fund previously closed transactions. Because we are an early stage company with limited resources, we may not be able to compete in the capital markets with much larger, established companies that have ready access to capital.Future exploration, development, production and marketing activities, as well as our administrative requirements (such as salaries, insurance expenses and general overhead expenses, as well as legal compliance costs and accounting expenses) will require a substantial amount of additional capital and cash flow. We will require additional capital in the near term and we plan to pursue sources of such capital through various financing transactions or arrangements, including joint venturing of projects, debt financing, equity financing or other means. We may not be successful in locating suitable financing transactions in the time period required or at all, and we may not obtain the capital we require by other means. If we do succeed in raising additional capital, the capital received may not be sufficient to fund our operations going forward without obtaining further, additional capital financing. Furthermore, future financings will be dilutive to our stockholders, as we will most likely issue additional shares of our common stock or other equity to investors in future financing transactions. In addition, debt and possible mezzanine financing may involve a pledge of assets and may be senior to equity holders. Our ability to obtain needed financing may be impaired by conditions in the capital markets (both generally and in the oil and gas industry in particular), our status as a new enterprise without a demonstrated operating history, the location of our prospective oil and natural gas properties in developing countries and prices of oil and natural gas on the commodities markets (which will impact the amount of asset-based financing available to us) and/or the loss of key management. Further, if oil and/or natural gas prices on the commodities markets decrease, then our potential revenues will decrease, and such decreased future revenues may increase our requirements for capital. Some of the contractual arrangements governing our operations may require us to maintain minimum capital, and we may lose our contract rights if we do not have the required minimum capital. If the amount of capital we are able to raise from financing activities we may be required to curtail or cease our operations. -14- GULF UNITED ENERGY, INC. AND SUBSIDIARIES (A Development Stage Company) We have a limited cash and liquidity position and will need to raise additional funds to fund operations. As of August 31, 2010, we had cash and cash equivalent balances of $19,679. The Company has loans from shareholders and related parties which total $3,250,090.We will need to raise substantial funds to fulfill our commitments for fiscal year 2011. During fiscal 2011, we will need to fund approximately $21,000,000 million under existing farmout and participation agreements.Additionally, we will need to pay approximately $4.0 million during the current fiscal year and $1.3 million subsequent to the fiscal year end under existing credit facilities, and we will require approximately $1.9 million to fund obligations under employment agreements and for other working capital purposes during the current fiscal year.The Company has no other sources of financing and will continue to rely on best efforts equity, equity equivalent, or debt financings and borrowings from shareholders. There are no additional commitments from or assurances that we will be able additional capital on terms favorable to the Company or at all. We have historically financed our operations through private debt financing from shareholders.We do not have any credit facilities available with financial institutions, shareholders or third party investors. There is no assurance that we can raise additional debt or capital from external sources. Failure to raise additional capital will have a material adverse effect on our operations, and will likely cause us to curtail or cease operations. We may be unable to meet our capital requirements in the future, causing us to curtail future growth plans or cut back existing operations. We will need additional capital in the future, which may not be available to us on reasonable terms or at all. The raising of additional capital may dilute our stockholders’ interests. We may need to raise additional funds through public or private debt or equity financings in order to meet various objectives, including but not limited to: ·complying with funding obligations under our existing contractual commitments; ·pursuing growth opportunities, including more rapid expansion; ·making investments to improve our infrastructure; ·hiring qualified management and key employees; ·responding to competitive pressures; ·complying with licensing, registration and other requirements; and ·maintaining compliance with applicable laws. Any additional capital raised through the sale of equity will dilute stockholders’ ownership percentage in us. This could also result in a decrease in the fair market value of our equity securities because our assets would be owned by a larger pool of outstanding equity. The terms of securities we issue in future may be more favorable to our new investors and may include preferences, superior voting rights, the issuance of warrants or other derivative securities.Furthermore, any additional financing we may need may not be available on terms favorable to us, or at all. If we are unable to obtain required additional financing, we may be forced to curtail our growth plans or cut back our existing operations. We will incur substantial costs in pursuing future capital financing, including investment banking fees, legal fees, accounting fees, securities law compliance fees, printing and distribution expenses and other costs. We will also be required to recognize non-cash expenses in connection with certain securities we may issue, such as convertible notes and warrants, which will adversely impact our financial condition. We may not be able to effectively manage our growth, which may harm our profitability. Our strategy envisions building and expanding our business. If we fail to effectively manage our growth, our financial results will be adversely affected. Growth may place a strain on our management systems and resources. We must continue to refine and expand our business development capabilities, our systems and processes and our access to financing sources. As we grow, we must continue to hire, train, supervise and manage new employees. -15- GULF UNITED ENERGY, INC. AND SUBSIDIARIES (A Development Stage Company) We cannot assure you that we will be able to: ·expand our systems effectively or efficiently or in a timely manner; ·optimally allocate our human resources; ·identify and hire qualified employees or retain valued employees; or If we are unable to manage our growth and our operations, our financial results could be adversely affected, which will diminish our profitability. Our business may suffer if we do not attract and retain talented personnel. Our success will depend in large measure on the abilities, expertise, judgment, discretion, integrity and good faith of our management and other personnel in conducting our business. We are in the process of building our management team which currently consists of our chief executive officer and various consultants. We need to hire a several officers and other employees.The loss of any of these individuals or our inability to attract qualified board members or qualified staff could adversely impact our business. We may also experience difficulties in certain jurisdictions in our efforts to obtain suitably qualified staff and retaining staff who are willing to work in that jurisdiction. We do not currently carry “key man” life insurance on our key employee. Our success depends on the ability of our management and employees to interpret market and geological data correctly and to interpret and respond to economic market and other conditions in order to locate and adopt appropriate investment opportunities, monitor such investments and ultimately, if required, successfully divest such investments. Further, our future personnel may not continue their association or employment with Gulf United Energy, Inc. and we may not be able to find replacement personnel with comparable skills.If we are unable to attract and retain key personnel, our business may be adversely affected. If we do not receive the future installments on our joint venture interest sale as expected, we will have to raise additional capital or issue additional shares which would dilute existing shareholders. One of the Company’s debt obligations is being substantially repaid with funds from the sale of our joint venture interests.If all of the installments are not made, we will either have to utilize invested funds to pay off the note or the note holder will have the option to convert the remaining balance of his note and accrued interest, if any, to unregistered, restricted common shares at $0.15 per share which may be dilutive If we raise additional cash through the sale of equity, this will dilute existing shareholders. One key source of funds to the Company is through the sale of equity.Any sale of new common shares will result in dilution of existing shareholders, which will result in a further decrease in share value. We have issued large numbers of unregistered, restricted common shares to acquire our participation interests and as an inducement for debt investors.We have also sold unregistered restricted, common shares and used shares to pay various expenses.The only other anticipated alternative for the financing of our development cost is through additional debt financing; however, we do not have any commitments from third parties to provide such financing. Because we have no revenues, profits or cash flow, we do not have access to traditional credit markets. Because our continuation as a going concern is in doubt, we will be forced to cease business operations unless we can generate profitable operations in the future. We have incurred losses since our inception resulting in an accumulated deficit of $4,368,843 at August 31, 2010.Further losses are anticipated in developing our business. As a result, our auditors have expressed substantial doubt about our ability to continue as a going concern. Our ability to continue as a going concern is dependent upon our ability to generate profitable operations in the future and to obtain the necessary financing and equity to meet our obligations and repay our liabilities arising from normal business operations when they come due. If we cannot raise funds to meet our obligations, we will become further insolvent and will cease business operations. -16- GULF UNITED ENERGY, INC. AND SUBSIDIARIES (A Development Stage Company) The Company’s operating results may fluctuate significantly from quarter to quarter, and fluctuations in operating results could cause the stock price to decline. The Company's operating results may vary significantly from quarter to quarter due to a number of factors. In future quarters, operating results may be below the expectations of public market analysts or investors, and the price of our common stock may decline.Currently, the Company does not have a source of revenue and it is doubtful that the Company will generate any revenues in the foreseeable future. Any change to government regulation/administrative practices may have a negative impact on our ability to operate and profitability. The laws, regulations, policies or current administrative practices of any government body, organization or regulatory agency in Peru or Colombia or any other jurisdiction where we might conduct our business activities, may be changed, applied or interpreted in a manner which will fundamentally alter the ability of our company to carry on our business.The actions, policies or regulations, or changes thereto, of any government body or regulatory agency or other special interest groups, may have a detrimental effect on us. Any or all of these situations may have a negative impact on our ability to operate profitably. Difficult conditions in the global capital markets may significantly affect our ability and that of our strategic partners to raise additional capital. The ongoing worldwide financial and credit crisis may continue indefinitely.Because of severely reduced market liquidity, we may not be able to raise additional capital when we need it.Because the future of our business depends on the completion of one or more investment transactions for additional capital, we may not be able to complete such transactions or acquire revenue-producing assets.As a result, we may not be able to generate income and, to conserve capital, we may be forced to curtail our current business activities or cease operations entirely. Risks Related to Our Industry and Regional Focus Current volatile market conditions and significant fluctuations in energy prices may continue indefinitely, negatively affecting our business prospects and viability. Commodities and capital markets have been under great stress and volatility during the past year in part due to the credit crisis affecting lenders and borrowers on a worldwide basis. As a result of this crisis, crude oil prices tumbled from over one hundred forty dollars ($140) per barrel in mid 2008 to less than forty dollars ($40) per barrel in early 2009, causing companies to re-think existing strategies. While crude oil prices have recovered significantly, we are watching the situation and are adjusting our strategy to reflect these market conditions. We will not be immune to lower commodities prices which could cause more restrictive credit market conditions.Our ability to enter into or profit from our existing exploration and production projects may be compromised, and in a continuing environment of lower crude oil and natural gas prices, our future results of operations and market value will be affected negatively. Our exploration for oil and natural gas is risky and may not be commercially successful, impairing our ability to generate revenues. Oil and natural gas exploration involves a high degree of risk. These risks are more acute in the early stages of exploration. Our expenditures on exploration may not result in discoveries of oil or natural gas in commercially viable quantities. It is difficult to project the costs of implementing an exploratory drilling program due to the inherent uncertainties of drilling in unknown formations, the costs associated with encountering various drilling conditions, such as over pressured zones and tools lost in the hole and changes in drilling plans and locations as a result of prior exploratory wells or additional seismic data and interpretations thereof.If exploration costs exceed our estimates, or if our exploration efforts do not produce viable reserves, our exploration efforts will not be commercially successful, which will adversely impact our ability to generate revenues. -17- GULF UNITED ENERGY, INC. AND SUBSIDIARIES (A Development Stage Company) The potential profitability of oil and gas ventures in South America depends upon factors beyond our control. The potential profitability of oil and gas properties in South America is dependent upon many factors beyond our control. For instance, world prices and markets for oil and gas are unpredictable, highly volatile, potentially subject to governmental fixing, pegging, controls or any combination of these and other factors which respond to changes in domestic, international, political, social, and economic environments. In addition, due to worldwide economic uncertainty and greater competition among market participants, the difficulty of obtaining and the cost of funds for production and other expenses have increased. These and future changes are impossible to predict and may materially affect our financial performance. Oil and gas operations are subject to comprehensive regulation which may cause substantial delays or require capital outlays in excess of those anticipated, causing an adverse effect on the company. Oil and gas operations are subject to national and local laws relating to the protection of the environment, including laws regulating removal of natural resources from the ground and the discharge of materials into the environment. Oil and gas operations are alsosubject to national and local laws and regulations which seek to maintain health and safety standards by regulating the design and use of drilling methods and equipment. Environmental standards imposed by national or local authorities may be changed and any such changes may have material adverse effects on our activities. Moreover, compliance with such laws may cause substantial delays or require capital outlays in excess of those anticipated, thus causing an adverse effect on us. Additionally, we may be subject to liability for pollution or other environmental damages which we may elect not to insure against due to prohibitive premium costs and other reasons. To date, we have not been required to spend any significant amounts on compliance with environmental regulations. However, we may be required to expend substantial sums in the future and this may affect our ability to develop, expand or maintain our operations. We are dependent upon third party operators of our oil and gas properties. Under the terms of the operating agreements related to our oil and gas properties, third parties act as the operator of our oil and gas wells and control the drilling and operating activities to be conducted on our properties. Therefore, we have limited control over certain decisions related to activities on our properties, which could affect our results of operations. Decisions over which we have limited control include: • the timing and amount of capital expenditures; • the timing of initiating the drilling and re-completing of wells; • the extent of operating costs; and • the level of ongoing production. The nature of oil and gas exploration makes the estimates of costs uncertain, and our operations may be adversely affected if we underestimate or have underestimated such costs. It is difficult to project the costs of implementing an exploratory drilling program. Complicating factors include the inherent uncertainties of drilling in unknown formations, the costs associated with encountering various drilling conditions, such as over-pressured zones and tools lost in the hole, and changes in drilling plans and locations as a result of prior exploratory wells or additional seismic data and interpretations thereof. If we underestimate the costs of such programs, we may be required to seek additional funding, shift resources from other operations or abandon such programs. We may not be able to develop oil and gas reserves on an economically viable basis. To the extent that we succeed in discovering oil and/or natural gas reserves, we cannot assure that these reserves will be capable of production levels we project or in sufficient quantities to be commercially viable. On a long-term basis, our viability depends on our ability to find, develop and commercially produce oil and gas reserves. Our future reserves, if any, will depend not only on our ability to develop then-existing properties, but also on our ability to identify and acquire additional suitable producing properties or prospects, to find markets for the oil and natural gas we develop and to effectively distribute our production into our markets. -18- GULF UNITED ENERGY, INC. AND SUBSIDIARIES (A Development Stage Company) Future oil and gas exploration may involve unprofitable efforts, not only from dry wells, but from wells that are productive but do not produce sufficient net revenues to return a profit after drilling, operating and other costs. Completion of a well does not assure a profit on the investment or recovery of drilling, completion and operating costs. In addition, drilling hazards or environmental damage could greatly increase the cost of operations and various field operating conditions may adversely affect the production from successful wells. These conditions include delays in obtaining governmental approvals or consents, shut-downs of wells resulting from extreme weather conditions, problems in storage and distribution and adverse geological and mechanical conditions. While we will endeavor to effectively manage these conditions, we cannot be assured of doing so optimally, and we will not be able to eliminate them completely in any case.Therefore, these conditions could diminish our future revenue and result in the impairment of our oil and natural gas interests. A shortage of drilling rigs and other equipment and geophysical service crews could hamper our ability to exploit any oil and gas resources we may acquire. Because of the increased oil and gas exploration activities in South America, competition for available drilling rigs and related services and equipment has increased significantly and these rigs and related items have become substantially more expensive and harder to obtain.We may not be able to procure the necessary drill rigs and related services and equipment or the cost of such items may be prohibitive.Our ability to comply with future license obligations or otherwise generate revenues from the production of operating oil and gas wells could be hampered as a result of this, and our business could suffer.Additionally, a shortage of crews available to shoot and process seismic activity could cause us to breach our obligations. Decommissioning costs are unknown and may be substantial; unplanned costs could divert resources from other projects. We may become responsible for costs associated with abandoning and reclaiming wells, facilities and pipelines which we may use for production of oil and gas reserves.Abandonment and reclamation of these facilities and the costs associated therewith is often referred to as “decommissioning.” We have not yet established a cash reserve account for these potential costs because currently we do not own any properties.We may establish such an account, however, for properties in which we have a participation interest. If decommissioning is required before economic depletion of our future properties or if our estimates of the costs of decommissioning exceed the value of the reserves remaining at any particular time to cover such decommissioning costs, we may have to draw on funds from other sources to satisfy such costs. The use of other funds to satisfy such decommissioning costs could impair our ability to focus capital investment in other areas of our business. Our inability to obtain necessary facilities could hamper our operations. Oil and natural gas exploration and development activities are dependent on the availability of drilling and related equipment, transportation, power and technical support in the particular areas where these activities will be conducted, and our access to these facilities may be limited. To the extent that we conduct our activities in remote areas, needed facilities may not be proximate to our operations, which will increase our expenses. Demand for such limited equipment and other facilities or access restrictions may affect the availability of such equipment to us and may delay exploration and development activities. The quality and reliability of necessary facilities may also be unpredictable and we may be required to make efforts to standardize our facilities, which may entail unanticipated costs and delays. Shortages and/or the unavailability of necessary equipment or other facilities will impair our activities, either by delaying our activities, increasing our costs or otherwise. Prices and markets for oil and natural gas are unpredictable and tend to fluctuate significantly, which could reduce profitability, growth and the value of our company. Oil and natural gas are commodities whose prices are determined based on world demand, supply and other factors, all of which are beyond our control. World prices for oil and natural gas have fluctuated widely in recent years. The average price for West Texas Intermediate crude, the standard oil benchmark for the western hemisphere, as of December 31, 2009 was approximately $79 per barrel. In less than one year, it tumbled from over one hundred forty dollars ($140) per barrel in mid 2008 to less than forty dollars ($40) per barrel in early 2009.We expect prices will fluctuate significantly in the future. Price fluctuations will have a significant impact upon our revenue, the return from our reserves, if any, and on our financial condition generally. Price fluctuations for oil and natural gas -19- GULF UNITED ENERGY, INC. AND SUBSIDIARIES (A Development Stage Company) commodities may also impact the investment market for companies engaged in the oil and gas industry. Future decreases in the prices of oil and natural gas may have a material adverse effect on our financial condition, the future results of our operations and quantities of reserves recoverable on an economic basis. Environmental risks may adversely affect our business. All phases of the oil and natural gas business present environmental risks and hazards and are subject to environmental regulation pursuant to a variety of international conventions and federal, provincial and municipal laws and regulations. Environmental legislation provides for, among other things, restrictions and prohibitions on spills, releases or emissions of various substances produced in association with oil and gas operations. The legislation also requires that wells and facility sites be operated, maintained, abandoned and reclaimed to the satisfaction of applicable regulatory authorities. Compliance with such legislation can require significant expenditures and a breach may result in the imposition of fines and penalties, some of which may be material. Environmental legislation is evolving in a manner we expect may result in stricter standards and enforcement, larger fines and liability and potentially increased capital expenditures and operating costs. The discharge of oil, natural gas or other pollutants into the air, soil or water may give rise to liabilities to foreign governments and third parties and may require us to incur costs to remedy such discharge. The application of environmental laws to our business may cause us to curtail our production or increase the costs of our production, development or exploration activities. Managing local community relations where we and our partners operate could be problematic. We or our operating partners may be required to present our operational plans to local communities or indigenous populations living in the area of a proposed project before project activities can be initiated. Additionally, working with local communities will be an essential part of our work program for the development of any of our E&P projects in the region.If we or our partners fail to manage any of these community relationships appropriately, our operations could be delayed or interrupted and we or our partners could lose rights to operate in these areas, resulting in a negative impact on our business, our reputation and, possibly, our share price. Our insurance may be inadequate to cover liabilities we may incur. Our involvement in the exploration for and development of oil and natural gas properties may result in our becoming subject to liability for pollution, blow-outs, property damage, personal injury or other hazards. Although we will obtain insurance in accordance with industry standards to address such risks, such insurance has limitations on liability that may not be sufficient to cover the full extent of such liabilities. In addition, such risks may not, in all circumstances be insurable or, in certain circumstances, we may choose not to obtain insurance to protect against specific risks due to the high premiums associated with such insurance or for other reasons. The payment of such uninsured liabilities would reduce the funds available to us. If we suffer a significant event or occurrence that is not fully insured, or if the insurer of such event is not solvent, we could be required to divert funds from capital investment or other uses towards covering our liability for such events. Our business is subject to local legal, political and economic factors which are beyond our control, which could impair our ability to build and expand our operations or operate profitably. We expect to operate our business in Peru, Colombia and possibly other countries.There are risks that economic and political conditions will change in a manner adverse to our interests. These risks include, but are not limited to, terrorism, military repression, interference with private contract rights (such as privatization), extreme fluctuations in currency exchange rates, high rates of inflation, exchange controls and other laws or policies affecting environmental issues (including land use and water use), workplace safety, foreign investment, foreign trade, investment or taxation, as well as restrictions imposed on the oil and natural gas industry, such as restrictions on production, price controls and export controls. Any changes in oil and gas or investment and tax regulations and policies or a shift in political attitudes in countries in which we intend to operate are beyond our control and may significantly hamper our ability to build and expand our operations or operate our business at a profit. For example, changes in laws in the jurisdiction in which we operate or expand into with the effect of favoring local enterprises, changes in political views regarding the exploitation of natural resources and economic pressures may make it more difficult for us to negotiate agreements on favorable terms, obtain required licenses, comply with regulations or effectively adapt to adverse economic changes, such as increased taxes, higher costs, inflationary pressure and currency fluctuations. -20- GULF UNITED ENERGY, INC. AND SUBSIDIARIES (A Development Stage Company) Insurgent and criminal activities in the territories in which we operate, or the perception that such activities are likely, may disrupt our operations, hamper our ability to hire and keep qualified personnel and impair our access to sources of capital. Colombia has been the site of South America’s largest and longest political and military insurgency and has experienced uncontrolled criminal activity relating to drug trafficking. While the situation has improved in recent years, there can be no guarantee that the situation will improve further or that it will not deteriorate in Colombia or any other territories in which we may operate.Insurgent or criminal activities (including kidnapping and terrorism) in any of the territories in which we operate, or the perception that such activities are likely, may disrupt our operations in that country, hamper our ability to hire and keep qualified personnel and hinder or shut off our access to sources of capital.Any such changes are beyond our control and may adversely affect our business. Local legal and regulatory systems in which we operate may create uncertainty regarding our rights and operating activities, which may harm our ability to do business. We are a company organized under the laws of the State of Nevada and are subject to United States laws and regulations. The jurisdictions in which we intend to operate our exploration, development and production activities may have different or less developed legal systems than the United States, which may result in risks such as: ·effective legal redress in the courts of such jurisdictions, whether in respect of a breach of law or regulation, or, in an ownership dispute, being more difficult to obtain; ·a higher degree of discretion on the part of governmental authorities; ·the lack of judicial or administrative guidance on interpreting applicable rules and regulations; ·inconsistencies or conflicts between and within various laws, regulations, decrees, orders and resolutions; and ·relative inexperience of the judiciary and courts in such matters. In certain jurisdictions the commitment of local business people, government officials and agencies and the judicial system to abide by legal requirements and negotiated agreements may be more uncertain, creating particular concerns with respect to licenses and agreements for business. These licenses and agreements may be susceptible to revision or cancellation and legal redress may be uncertain or delayed. Property right transfers, joint ventures, licenses, license applications or other legal arrangements pursuant to which we operate may be adversely affected by the actions of government authorities and the effectiveness of and enforcement of our rights under such arrangements in these jurisdictions may be impaired. Our business will suffer if our strategic partners cannot obtain or maintain necessary licenses. Our operations will require licenses, permits and in some cases renewals of licenses and permits from various governmental authorities. Our ability to obtain, sustain or renew such licenses and permits on acceptable terms is subject to change in regulations and policies and to the discretion of the applicable governments, among other factors. Our inability to obtain, or our loss of or denial of extension to any of these licenses or permits could hamper our ability to produce revenues from our operations. Foreign currency exchange rate fluctuations may affect our financial results. We expect to sell any future oil and natural gas production under agreements that will be denominated in United States dollars and foreign currencies. Many of the operational and other expenses we incur will be paid in the local currency of the country where we perform our operations. As a result, fluctuations in the United States dollar against the local currencies in jurisdictions where we operate could result in unanticipated and material fluctuations in our financial results. Local operations may require funding that exceeds operating cash flow and there may be restrictions on expatriating proceeds and/or adverse tax consequences associated with such funding. -21- GULF UNITED ENERGY, INC. AND SUBSIDIARIES (A Development Stage Company) We may not be able to repatriate our earnings. We will be conducting all of our operations in South America through subsidiaries of one or more wholly-owned, offshore subsidiaries established for this purpose.Therefore, we may be dependent on the cash flows of our offshore subsidiaries to meet our obligations.Our ability to receive such cash flows may be constrained by taxation levels in the jurisdictions where our subsidiaries operate and by the introduction of exchange controls or repatriation restrictions in the jurisdictions where we operate.Currently, there are no such restrictions on local earnings of foreign entities, but we cannot assure that exchange or repatriation restrictions will not be imposed in the future. Risks Related to Our Securities The market price of our common stock is very volatile and the value of your investment is subject to sudden decreases. The trading price for our common stock has been and we expect it to continue to be volatile. More specifically, the closing bid price of our stock has fluctuated between $0.04 per share and $0.40 per share since September 1, 2009. The price at which our common stock trades depends upon a number of factors; including, our historical and anticipated operating results and general market and economic conditions which are beyond our control. Factors, such as fluctuations in our financial and operating results, could also cause the market price of our common stock to fluctuate substantially. In addition, the stock market has, from time to time, experienced extreme price and volume fluctuations. These broad market fluctuations may lower the market price of our common stock. Further, during periods of stock market price volatility, share prices of many companies have fluctuated in a manner not necessarily related to their operating performance; accordingly, our common stock may be subject to greater price volatility than the stock market as a whole. There is not now, and there may never be, an active market for our common stock. There currently is a limited public market for our common stock.Further, although our common stock is currently quoted on the OTC Bulletin Board (the “OTCBB”), trading of our common stock may be extremely sporadic.For example, several days may pass before any shares are traded.As a result, an investor may find it difficult to dispose of, or to obtain accurate quotations of the price of, our common stock.Accordingly, investors must assume they may have to bear the economic risk of an investment in our common stock for an indefinite period of time.There can be no assurance that a more active market for our common stock will develop, or if one should develop, there is no assurance that it will be sustained.This severely limits the liquidity of our common stock, and would likely have a material adverse effect on the market price of our common stock and on our ability to raise additional capital. We cannot assure that our common stock will become liquid or that it will be listed on a securities exchange. Until our common stock is listed on a national securities exchange such as the New York Stock Exchange or the Nasdaq National Market, we expect our common stock to remain eligible for quotation on the OTCBB, or on another over-the-counter quotation system, or in the “pink sheets.” In those venues, however, an investor may find it difficult to obtain accurate quotations as to the market value of our common stock.In addition, if we fail to meet the criteria set forth in SEC regulations, various requirements would be imposed by law on broker-dealers who sell our securities to persons other than established customers and accredited investors.Consequently, such regulations may deter broker-dealers from recommending or selling our common stock, which may further affect the liquidity of our common stock.This would also make it more difficult for us to raise capital. Our common stock is subject to the “penny stock” rules of the SEC and the trading market in our common stock is limited, which makes transactions in our common stock cumbersome and may reduce the value of an investment in the stock. The SEC has adopted Rule 15g-9 which establishes the definition of a “penny stock,” for the purposes relevant to us, as any equity security that has a market price of less than $5.00 per share or with an exercise price of less than $5.00 per share, subject to certain exceptions. For any transaction involving a penny stock, unless exempt, the rules require: -22- GULF UNITED ENERGY, INC. AND SUBSIDIARIES (A Development Stage Company) · that a broker or dealer approve a person’s account for transactions in penny stocks; and · the broker or dealer receive from the investor a written agreement to the transaction, setting forth the identity and quantity of the penny stock to be purchased. In order to approve a person’s account for transactions in penny stocks, the broker or dealer must: · obtain financial information and investment experience objectives of the person; and · make a reasonable determination that the transactions in penny stocks are suitable for that person and the person has sufficient knowledge and experience in financial matters to be capable of evaluating the risks of transactions in penny stocks. The broker or dealer must also deliver, prior to any transaction in a penny stock, a disclosure schedule prescribed by the SEC relating to the penny stock market, which, in highlight form sets forth: · the basis on which the broker or dealer made the suitability determination; and · that the broker or dealer received a signed, written agreement from the investor prior to the transaction. Generally, brokers may be less willing to execute transactions in securities subject to the “penny stock” rules. This may make it more difficult for investors to dispose of common stock and cause a decline in the market value of stock. Disclosure also has to be made about the risks of investing in penny stocks in both public offerings and in secondary trading and about the commissions payable to both the broker-dealer and the registered representative, current quotations for the securities and the rights and remedies available to an investor in cases of fraud in penny stock transactions. Finally, monthly statements have to be sent disclosing recent price information for the penny stock held in the account and information on the limited market in penny stocks. The price of our common stock will remain volatile, which could lead to losses by investors and costly securities litigation. The trading price of our common stock is likely to be highly volatile and could fluctuate in response to factors such as: · actual or anticipated variations in our operating results; · announcements of developments by us, our strategic partners or our competitors; · announcements by us or our competitors of significant acquisitions, strategic partnerships, joint ventures or capital commitments; · adoption of new accounting standards affecting our Company’s industry; · additions or departures of key personnel; · sales of our common stock or other securities in the open market; and · other events or factors, many of which are beyond our control. The stock market is subject to significant price and volume fluctuations. In the past, following periods of volatility in the market price of a company’s securities, securities class action litigation has often been initiated against the company. Litigation initiated against us, whether or not successful, could result in substantial costs and diversion of our management’s attention and resources, which could harm our business and financial condition. We do not anticipate dividends to be paid on our common stock. Cash dividends have never been declared or paid on our common stock, and we do not anticipate such a declaration or payment for the foreseeable future. We expect to use future earnings, if any, to fund business growth. Therefore, stockholders will not receive any funds absent a sale of their shares. We cannot assure stockholders of a positive return on their investment when they sell their shares, nor can we assure that stockholders will not lose the entire amount of their investment in the Company. -23- GULF UNITED ENERGY, INC. AND SUBSIDIARIES (A Development Stage Company) If securities analysts do not initiate coverage of our common stock or publish unfavorable research or reports about our business, this may have a negative impact on the market price of our common stock. The trading market for our common stock may be affected by, among other things, the research and reports that securities analysts publish about our business and the Company. We do not have any control over these analysts. There is no guarantee that securities analysts will cover our common stock. If securities analysts do not cover our common stock, the lack of research coverage may adversely affect its market price. If we are covered by securities analysts, and our stock is the subject of an unfavorable report, our stock price and trading volume would likely decline. If one or more of these analysts ceases to cover the Company or fails to publish regular reports on the Company, we could lose visibility in the financial markets, which could cause our stock price or trading volume to decline. Investors will experience dilution of their ownership interests because of future issuances of shares of our common stock. In the future, we may issue our authorized but previously un-issued equity securities, resulting in the dilution of the ownership interests of our present stockholders and the purchasers of our common.We are currently authorized to issue an aggregate of 750,000,000shares of capital stock consisting of700,000,000 shares of common stock and 50,000,000 shares of “blank check” preferred stock with preferences and rights to be determined by the ourBoard of Directors.As of November 29, 2010, there were308,900,000 shares of our common stock and no shares of our preferred stock outstanding.We may also issue additional shares of our common stock or other securities that are convertible into or exercisable for our common stock in connection with hiring or retaining employees, future sales of its securities for capital raising purposes or for other business purposes.The future issuance of any such additional shares of our common stock will create downward pressure on the trading price of the common stock.We will need to raise additional capital in the near future to meet our working capital needs and there can be no assurance that we will not be required to issue additional shares, warrants or other convertible securities in the future in conjunction with these capital raising efforts, including at a price (or exercise prices) below the price at which shares of our common stock are currently traded on the OTCBB.Further, we may also need to sell equity securities or convertible instruments at prices, or with exercise prices, below previous sale prices or then-current market prices. ITEM 1B.UNRESOLVED STAFF COMMENTS None ITEM 2.PROPERTIES Description of Properties A description of our interests in oil and gas properties is included in “Item 1. Business.” ITEM 3.LEGAL PROCEEDINGS We are not a party to any material legal proceedings. ITEM 4.REMOVED AND RESERVED -24- GULF UNITED ENERGY, INC. AND SUBSIDIARIES (A Development Stage Company) PART II ITEM 5. MARKET FOR COMMON EQUITY, AND RELATED STOCKHOLDER MATTERS AND SMALL BUSINESS ISSUER PURCHASE OF EQUITY SECURITIES Market Price Information Our common stock is listed for quotation on the Nasdaq OTCBB under the symbol GLFE. The market for our common stock is limited, sporadic, and highly volatile. The following table sets forth the approximate high and low closing sales prices for our common stock for the last two fiscal years. The quotations reflect inter-dealer prices, without retail mark-up, mark-down or commission and may not represent actual transactions. Our common stock is very thinly traded and, thus, pricing of our common stock on the OTCBB does not necessarily represent its fair market value. YEAR 2010 High Low Quarter ended August 31, 2010 $ $ Quarter endedMay 31, 2010 $ $ Quarter ended February 28, 2010 $ $ Quarter ended November 30, 2009 $ $ YEAR 2009 Quarter ended August 31, 2009 $ $ Quarter endedMay 31, 2009 $ $ Quarter ended February 29, 2009 $ $ Quarter ended November 30, 2008 $ $ Holders As of November 29, 2010, there were approximately 93 holders of record of our common stock. Dividends While there are no restrictions in our articles of incorporation or bylaws that prevent us from declaring dividends, the Nevada Revised Statutes do prohibit us from declaring dividends where, after giving effect to the distribution of the dividend: 1. We would not be able to pay our debts as they become due in the usual course of business; or 2. Our total assets would be less than the sum of our total liabilities plus the amount that would be needed to satisfy the rights of shareholders who have preferential rights superior to those receiving the distribution. We have never declared any cash dividends with respect to our common stock and we have no present intention to pay cash dividends on our common stock. Securities Authorized For Issuance under Equity Compensation Plans We did not have any compensation plan under which equity securities are authorized for issuance as of our most recently ended fiscal year. -25- GULF UNITED ENERGY, INC. AND SUBSIDIARIES (A Development Stage Company) Recent Sales of Unregistered Securities In March, 2010, we issued 59,750,000 shares of our common stock for cash.Also in March, 2010, we issued 2,000,000 shares for services related to oil and gas properties and 18,750,000 shares for services rendered or to be rendered. In March, 2010, we issued 40,000,000 shares of our common stock to acquire a participation interest in oil and gas properties and 20,000,000 shares in partial conversion of a shareholder loan from debt to equity.In June, 2010, we issued an additional 20,000,000 shares related to the participation interest and an additional 20,000,000 shares to complete the partial conversion of the shareholder loan. In April, 2010, we issued 1,500,000 shares of our common stock for services rendered. Between April and August, 2010, we sold an aggregate principal amount of $2,900,000 of short term notes and, as additional consideration for the purchase of the notes, we issued an aggregate of 29,000,000 shares of our common stock for gross proceeds of $2,900,000. In July, 2010, we issued 56,000,000 shares of our common stock to acquire a farmout interest in oil and gas properties.Also in July 2010, the Company and Upland entered into an amendment to the participation agreement relating to Block XXIV and the Peru TEA.In connection with the amendment, we issued to Upland 1,000,000 shares of our common stock. Between September and November, 2010, we issued 3,700,000 shares of our common stock for services rendered.Also between September and November, 2010, we sold an aggregate principal amount of $1,050,000 of short term notes and, as additional consideration for the purchase of the notes, we issued an aggregate of 10,500,000 shares of common stock for gross proceeds of $1,050,000. For additional detail regarding share issuances, see the Consolidated Statements of Changes in Stockholders’ Equity (Deficiency) and Note 4 to the Company’s consolidated financial statements. The securities described above were issued pursuant to the exemption from registration contained in Section 4(2) of the Securities Act of 1933 as privately negotiated, isolated, non-recurring transactions not involving any public offer or solicitation. Each purchaser represented that such purchaser’s intention to acquire the shares for investment only and not with a view toward distribution. We requested our stock transfer agent to affix appropriate legends to the stock certificate issued to each purchaser and the transfer agent affixed the appropriate legends. Each purchaser was given adequate access to sufficient information about us to make an informed investment decision. None of the securities were sold through an underwriter and accordingly, there were no underwriting discounts or commissions involved. ITEM 6.SELECTED FINANCIAL DATA We are a smaller reporting company as defined by Rule 12b-2 of the Exchange Act and are not required to provide the information required under this item. ITEM 7.MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND PLAN OF OPERATIONS The following discussion and analysis of financial condition and results of operations should be read in conjunction with our consolidated financial statements and related notes included elsewhere in this report. This discussion contains forward-looking statements that involve risks, uncertainties and assumptions. See “Note Regarding Forward-Looking Statements.” Our actual results could differ materially from those anticipated in the forward-looking statements as a result of certain factors discussed in “Risk Factors” and elsewhere in this report. -26- The following discussion and analysis of the Company’s financial condition and results of operations are based on our audited consolidated financial statements, which have been prepared on the accrual basis of accounting whereby revenues are recognized when earned, and expenses are recognized when incurred.This Management Discussion and Analysis of Financial Condition and Results of Operations should be read in conjunction with the other sections of this annual report on Form 10-K, including the financial statements. GULF UNITED ENERGY, INC. AND SUBSIDIARIES (A Development Stage Company) Plan of Operation On June 8, 2009, the Company entered into an agreement with its joint venture partner to sell its interest in the joint venture projects to the partner for $1,000,000 that was to be paid over a period of 15 months beginning at the closing, which was scheduled for mid- to late-August 2009.After granting several extensions of the closing date in order to complete a final stock sale document, negotiations were terminated and the value of the joint venture investment was written to zero as of the May 31, 2010 form 10-Q filing.In July, 2010, negotiations for the sale of the Company’s joint venture interest were restarted and the sale was consummated on September 23, 2010 and closed on November 1, 2010.This sale effectively ended the Company’s operations in pipeline and LNG infrastructure investment and the Company became exclusively an investor in oil and gas properties. As of August 31, 2010, the Company had contributed $1,951,210 to the joint ventures made up of $1,263,985 in cash and 935,000 shares of our restricted common stock then valued at $687,225 to finance the projects.In consideration for acquiring a 24% interest in Fermaca Gas and Fermaca LNG, we agreed to pay 12% of the costs incurred by Yaax and SIIT Energy (Yaax and SIIT Energy are the operating companies that will build and operate the proposed pipeline and LNG projects, respectively).As reported on the 8K filed November 5, 2010, the Company closed on an agreement with its former joint venture partner, Cia. Mexicana de Gas Natural, S.A. de C.V., to sell all of the Company’s shares in Fermaca LNG de Cancun , S.A. de C.V. and Fermaca Gas de Cancun, S.A. de C.V. for a total amount of $1,000,000 payable as described in Item 1 – Business - Corporate History. On March 12, 2010, the Company, through its subsidiary, Gulf United Energy del Peru Ltd., entered into a participation agreement with Upland Oil and Gas, LLC. In July 2010, the Company and Upland agreed to amend the terms of the original participation agreement.In connection with the amendment, the Company acquired a 5% working interest in Block XXIV and 2% working interest in the Peru TEA in consideration for a one-time payment of $500,000.In addition to the shares issued to acquire the participation agreement, the assignors were also were granted an aggregate, proportionately reduced 2% overriding royalty interest in this property. During fiscal 2010, two dry holes were drilled on this property and currently there is no drilling activity.The Company has no current plans to acquire any additional working interests in Block XXIV or the Peru TEA. On July 13, 2010, Gulf United Energy, Inc. entered into a farmout agreement with SK Energy Co. Ltd. pursuant to whichthe Company, through its wholly owned subsidiary Gulf United Energy Cuenca Trujillo Ltd., acquired the right to earn an undivided forty percent (40%) participation interest in Block Z-46, an approximately 2.8 million acre offshore block in Peru. In addition to the shares issued to acquire the farmout agreement, the assignors were also were granted an aggregate, proportionately reduced 2% overriding royalty interest in this property. On July 30, 2010, Gulf United Energy, Inc. entered into an additional farmout agreement with SK Energy Co. Ltd. pursuant to which the Company, through its wholly owned subsidiary Gulf United Energy del Colombia Ltd., acquired the right to earn an undivided twelve and one-half percent (12.5%) participation interest in the CPO-4 block located in the Llanos Basin of Colombia. During the fiscal year ended August 31, 2010, we have paid an aggregate of $2,763,391 to Upland Oil and Gas, LLC. under existing farmout and participation agreements.Subsequent to year-end, we paid an additional $1,150,000 as follows: (i) $500,000 paid to Upland Oil and Gas, LLC relating to our new agreement relating to Block XXIV and the Peru TEA and (ii) $650,000 to SK Energy Co, Ltd. relating to our interest in CPO-4.The current work program for Block XXIV is comprised of the acquisition and evaluation of new seismic data. With regard to Peru TEA, we will acquire and evaluate an aeromagnetic survey, the results of which may result in further geological evaluation through a 2D seismic survey. For Colombia CPO-4, we plan to initiate drilling during fiscal 2011 with the goal of production by the fourth calendar quarter of 2011. We and our operating partner have evaluated seismic information which validated the existence of viable leads.Similarly, for Peru Z-46, we have evaluated seismic data as well as information from surrounding drilling activity and management has concluded that valuable prospects exist for oil reserves. Based on this conclusion, a 2D seismic acquisition will begin in the first quarter of 2011. During fiscal year 2011, we expect to require the following amounts of capital in order to bear our share of expenses with respect to our various projects: ● On the Peru Z-46 property, approximately $2.9 million for funding past costs which is due upon government approval of the assignment of interest (estimated to be in February or March of 2011), approximately $1.2 million for joint operating costs through the end of the fiscal year, approximately $4.6 million for seismic acquisition and processing costs through the end of the fiscal year and about $455,000 for drilling nomination & preparation (due in about July of 2011). -27- GULF UNITED ENERGY, INC. AND SUBSIDIARIES (A Development Stage Company) ● On the Colombia CPO-4 property, approximately $7.9 million for past costs including seismic acquisition and, in addition to the $650,000 that has been paid as of the date of this report, approximately $500,000 for joint operating costs. ● Also related to the CPO-4 property, approximately $3.5 million for drilling two exploratory wells (beginning in about March, 2011) and beginning phase 2 drilling (in about August, 2011). We have not earned any revenues during the period from inception through August 31, 2010 and do not expect to earn revenues until, at the earliest, the latter part of fiscal 2011. Liquidity and Capital Resources At August 31, 2010, the Company has current assets of $78,832, current liabilities of $4,787,782, and a working capital deficit of $4,708,950.Other than shareholder loans totaling $3,989,685 ($3,223,516 net of discount) and $26,574 in loans payable to related parties, the Company has no other credit facilities.During fiscal 2010, we received cash of $587,500 from the sale of our unregistered, restricted common shares in a private placement.Also during fiscal 2010, we raised 2.9 million through the sale of short-term notes.Subsequent to the fiscal year-end, the Company raised an additional $1,300,000 from the placement of additional short-term promissory notes as described under Note 10 – Subsequent Events.During fiscal 2011, we will need to fund approximately $21 million under existing farmout and participation agreements as described above.Additionally, we will need to pay approximately $4.0 million through the end of the fiscal year under existing credit facilities, and will require an additional $1.9 million to fund obligations under employment agreements and for other working capital purposes.The Company has no other sources of financing and will continue to rely on best efforts equity, equity equivalent, or debt financings and borrowings from shareholders. There are no additional commitments from or assurances that we will be able additional capital on terms favorable to the Company or at all.Our auditors have issued a going concern opinion for our financial statements due to their substantial doubt about our ability to continue as a going concern. Results of Operations Year Ended August 31, 2010, Compared to Year Ended August 31, 2009 ($ in Thousands) Revenue $
